Citation Nr: 0022285	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a claim of entitlement to service connection for a 
left shoulder disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had 20 years of active duty, including from May 
1969 to April 1977 and from October 1988 to December 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that found that a claim for service 
connection for a left shoulder disorder was not well 
grounded.


FINDING OF FACT

No medical evidence has been presented to render plausible a 
claim that any current left shoulder disorder is the result 
of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a left shoulder disorder 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he has a current left shoulder 
disorder as a result of in-service automobile accidents, and 
that he has been on constant pain medications since 1975.

The veteran's service medical records are negative for 
complaints or findings of a left shoulder disability.  He was 
involved in several automobile accidents, but there was no 
reference to the left shoulder. 

Post-service VA outpatient treatment records show that the 
veteran gave a three week history of left shoulder problems 
in January 1996.  An x-ray of the shoulder was negative.  The 
diagnosis was questionable bursitis.  Private treatment 
records disclose a diagnosis of impingement syndrome of the 
left shoulder secondary to rotator cuff tendonitis in May 
1996, at which time the veteran gave a three month history of 
left shoulder pain.  He denied any specific injury or 
previous shoulder problems.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the veteran was diagnosed as having a left shoulder 
disorder in 1996, approximately six years after his 
separation from service.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

The veteran maintains that he injured his left shoulder 
during in-service automobile accidents.  Service medical 
records show that he was involved in several automobile 
accidents.  In view of the foregoing, the Board finds that 
there is sufficient lay evidence of incurrence of an injury 
during service, and the second element of a well-grounded 
claim has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of left shoulder symptomatology since 
active service.  But there is no medical evidence of record 
of a nexus between any present left shoulder disability and 
any post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current left shoulder 
disorder to any in-service disease or injury or to any post-
service symptomatology.  The veteran is not competent to 
ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
is competent to describe that he experienced left shoulder 
pain, he is not competent to provide a medical conclusion as 
to the cause of such pain.

Although the veteran may have continuously experienced left 
shoulder symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was underlying chronic disability which caused the 
symptoms in service and that that underlying disability 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms and/or 
findings represented a chronic left shoulder disorder rather 
than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current left 
shoulder disability that had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a left shoulder 
disorder.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to the veteran's 
claim.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a left shoulder disorder is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


